                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

SPENCER McCLOUD,                                    No. 3:18-cv-01397-JR

                      Plaintiff,

       v.

APPLIED INTEGRATED
TECHNOLOGIES, INC.                                  ORDER

                      Defendant.

HERNANDEZ, District Judge:

       Magistrate Judge Russo issued a Findings and Recommendation (#19) on October 15,

2018, in which she recommends that this Court grant Defendant's motion to dismiss but allowing

Plaintiff leave to amend. The matter is now before me pursuant to 28 U.S.C. § 636(b)(1)(B) and

Federal Rule of Civil Procedure 72(b).

       Because no objections to the Magistrate Judge's Findings and Recommendation were

timely filed, I am relieved of my obligation to review the record de novo. United States v. Reyna-

Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v. Bernhardt, 840

F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of Magistrate Judge's



1 - ORDER
report to which objections have been made). Having reviewed the legal principles de novo, I find

no error.

                                        CONCLUSION

       The Court ADOPTS Magistrate Judge Russo's Findings & Recommendation [19].

Accordingly, Defendant's motion to dismiss [6] is granted. Any motion to amend is due fourteen

(14) days of the date of this Order.

       IT IS SO ORDERED.



       DATED this              day of                , 2018.




                                                   MARCO A. HERNANDEZ
                                                   United States District Judge




2 - ORDER
